Exhibit 10.1

EXECUTION VERSION

 

 

 

$1,250,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 30, 2016

among

FORTUNE BRANDS HOME & SECURITY, INC.,

as Borrower

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N. A.,

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS BANK PLC

CITIBANK GLOBAL MARKETS INC.

CREDIT SUISSE SECURITIES (USA) LLC

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      1   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      20   

SECTION 1.03.

  Terms Generally      20   

SECTION 1.04.

  Accounting Terms; GAAP      21    ARTICLE II THE CREDITS      21   

SECTION 2.01.

  Commitments      21   

SECTION 2.02.

  Loans and Borrowings      22   

SECTION 2.03.

  Requests for Borrowings      22   

SECTION 2.04.

  [Intentionally Omitted]      23   

SECTION 2.05.

  Swingline Loans      23   

SECTION 2.06.

  Letters of Credit      24   

SECTION 2.07.

  Funding of Borrowings      28   

SECTION 2.08.

  Interest Elections      29   

SECTION 2.09.

  Termination, Reduction and Increase of Commitments      30   

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      32   

SECTION 2.11.

  Prepayment of Loans      33   

SECTION 2.12.

  Fees      33   

SECTION 2.13.

  Interest      34   

SECTION 2.14.

  Alternate Rate of Interest      35   

SECTION 2.15.

  Increased Costs      36   

SECTION 2.16.

  Break Funding Payments      37   

SECTION 2.17.

  Taxes      37   

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      41   

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      42   

SECTION 2.20.

  Defaulting Lenders      43   

SECTION 2.21.

  Extension of Revolving Maturity Date      45    ARTICLE III REPRESENTATIONS
AND WARRANTIES      47   

SECTION 3.01.

  Organization; Powers      47   

SECTION 3.02.

  Authorization; Enforceability      47   

SECTION 3.03.

  Governmental Approvals; No Conflicts      47   

SECTION 3.04.

  Financial Condition; No Material Adverse Change      48   

SECTION 3.05.

  Properties      48   

SECTION 3.06.

  Litigation and Environmental Matters      48   

SECTION 3.07.

  Compliance with Laws and Agreements      49   

SECTION 3.08.

  Investment Company Status      49   

SECTION 3.09.

  Taxes      49   

SECTION 3.10.

  ERISA      49   

SECTION 3.11.

  Disclosure      49   

SECTION 3.12.

  Anti-Corruption Laws and Sanctions      49   

SECTION 3.13.

  EEA Financial Institutions      50   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS

     50   

SECTION 4.01.

  Closing Date      50   

SECTION 4.02.

  Each Credit Event      51   

ARTICLE V AFFIRMATIVE COVENANTS

     52   

SECTION 5.01.

  Financial Statements and Other Information      52   

SECTION 5.02.

  Notices of Material Events      53   

SECTION 5.03.

  Existence; Conduct of Business      53   

SECTION 5.04.

  Payment of Obligations      53   

SECTION 5.05.

  Maintenance of Properties; Insurance      54   

SECTION 5.06.

  Books and Records; Inspection Rights      54   

SECTION 5.07.

  Compliance with Laws      54   

SECTION 5.08.

  Use of Proceeds and Letters of Credit      54   

SECTION 5.09.

  Litigation Report      54   

SECTION 5.10.

  Covenant to Guarantee Obligations      55   

ARTICLE VI NEGATIVE COVENANTS

     55   

SECTION 6.01.

  Restrictions on Borrowing by Subsidiaries      55   

SECTION 6.02.

  Liens      56   

SECTION 6.03.

  Restrictions on Sale and Lease Back Transactions      57   

SECTION 6.04.

  Fundamental Changes      57   

SECTION 6.05.

  Transactions with Affiliates      57   

SECTION 6.06.

  Acquisitions      58   

SECTION 6.07.

  Interest Coverage Ratio      58   

SECTION 6.08.

  Leverage Ratio      58   

ARTICLE VII EVENTS OF DEFAULT

     58   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     61   

ARTICLE IX MISCELLANEOUS

     63   

SECTION 9.01.

  Notices      63   

SECTION 9.02.

  Waivers; Amendments      65   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      66   

SECTION 9.04.

  Successors and Assigns      68   

SECTION 9.05.

  Survival      72   

SECTION 9.06.

  Counterparts; Integration; Effectiveness      72   

SECTION 9.07.

  Severability      73   

SECTION 9.08.

  Right of Setoff      73   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      73   

SECTION 9.10.

  WAIVER OF JURY TRIAL      74   

SECTION 9.11.

  Headings      74   

SECTION 9.12.

  Confidentiality      74   

SECTION 9.13.

  Interest Rate Limitation      75   

SECTION 9.14.

  USA PATRIOT Act      75   

SECTION 9.15.

  Non-Public Information      75   

 

ii



--------------------------------------------------------------------------------

SECTION 9.16.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      76
  

SECTION 9.17.

  Effectiveness of the Amendment and Restatement; Existing Credit Agreement     
76   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01 — Pricing Schedule

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 6.02 — Existing Liens

Schedule 6.05 — Transactions with Affiliates

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Revolving Note

Exhibit C – Form of Borrowing Request

Exhibit D – Form of Financial Officer’s Certificate

Exhibit E – Form of Subsidiary Guaranty

Exhibit F – Form of Solvency Certificate

Exhibit G – Form of U.S. Tax Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 30, 2016 among FORTUNE
BRANDS HOME & SECURITY, INC., a Delaware corporation, the LENDERS party hereto,
and JPMORGAN CHASE BANK, N. A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Active Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. With respect
to any Lender, the term “Affiliate” shall be deemed to include (a) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by such Lender or an Affiliate of such Lender and (b) in the case of
any Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the facility fees and L/C fees payable hereunder, the
applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurodollar Spread”, “ABR Spread”, “Facility Fee Rate” or “L/C Fee Rate”, as the
case may be, based upon the Ratings (as defined in Schedule 1.01).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Bank PLC, Citibank Global Markets Inc., Credit
Suisse Securities (USA) LLC and Wells Fargo Securities, LLC, each in its
capacity as joint lead arranger and/or joint bookrunners, as applicable.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

2



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board Resolution” means a copy of a resolution delivered to the Administrative
Agent and certified by the Secretary or an Assistant Secretary of the Borrower
as having been duly adopted by the Board of Directors of the Borrower, or by the
Secretary or an Assistant Secretary of the Borrower or the Secretary of the
Executive Committee of such Board of Directors as having been duly adopted by
such Executive Committee, or by the Secretary or an Assistant Secretary of the
Borrower or the Secretary of any other committee of such Board of Directors duly
authorized to act for it hereunder as having been duly adopted by such other
committee.

“Borrower” means Fortune Brands Home & Security, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were not (i) nominated by the board of directors of the
Borrower, (ii) appointed by directors so nominated or (iii) approved for
election or nomination for the board by individuals referred to in clauses (i)
or (ii) above.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a Lender)
of (a) the adoption of or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender or Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement (or, with respect to any Lender, if later, the date on
which such Lender becomes a Lender); provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum

 

4



--------------------------------------------------------------------------------

aggregate amount of such Revolving Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Revolving Lender pursuant to Section 9.04. The amount
of each Revolving Lender’s Commitment as of the Closing Date is set forth on
Schedule 2.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period of four consecutive fiscal quarters,
Consolidated Net Income for such period, excluding, to the extent included in
determining such Consolidated Net Income, (i) extraordinary items, (ii) noncash
restructuring charges, (iii) noncash charges (provided, however, that cash
expenditures in respect of charges excluded pursuant to clause (ii) or this
clause (iii) shall (subject to the second clause (v) of this definition) be
deducted in determining Consolidated EBITDA for the period during which such
expenditures are made), (iv) noncash gains or losses associated with recognition
of actuarial gains or losses on the Borrower’s defined benefit pension and
post-retirement benefit plans, (v) losses from asset impairments and (vi) gains
or losses resulting from the sale of assets not in the ordinary course of
business, plus, without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) income taxes for such period, (iii) depreciation and
amortization of intangibles for such period, (iv) equity share based
compensation expense, all determined on a consolidated basis for each such item
in accordance with GAAP and (v) non-recurring cash restructuring charges not to
exceed $20,000,000 in the aggregate with respect to any four fiscal quarter
period. For any computation period during which (a) a Subsidiary or business is
acquired (in either case for aggregate cash and/or other consideration
aggregating in excess of $10,000,000) or (b) a Subsidiary or business is
disposed of (in either case for aggregate cash and/or other consideration
aggregating in excess of $10,000,000), Consolidated EBITDA shall be calculated
on a pro forma basis as if such Subsidiary or business, as the case may be, had
been acquired (and any related Indebtedness incurred) or sold (and any related
Indebtedness repaid), as the case may be, on the first day of such computation
period.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, net income for the Borrower and
the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP, but excluding the effect of any charges for
the impairment of goodwill or other intangible assets, and any gains or losses
resulting from the sale of assets not in the ordinary course of business,
recorded after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means (a) the aggregate amount of all
Indebtedness of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP plus, (b) without duplication, (i) the face amount
of all letters of credit in respect of which the Borrower or any Subsidiary has
any actual or contingent reimbursement obligation (but only to the extent such
letters of credit support the Indebtedness of Persons other than the Borrower
and its Subsidiaries), (ii) the principal amount of all Guarantees of
Indebtedness owed to third parties by the Borrower and its Subsidiaries and
(iii) Receivables Transaction Attributable Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means this Agreement, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.10(e), each Subsidiary Guaranty, any amendments,
modifications or supplements to the Credit Documents, letter of credit
applications and any reimbursement agreements between the Borrower and the
Issuing Bank regarding the Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit and any other documents from
time to time designated as such by the Borrower and the Administrative Agent.

“Credit Party” means the Borrower and each Subsidiary Guarantor.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular condition
precedent, if any) has not been satisfied, (b) has notified the Borrower or any
Specified Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Specified Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant

 

6



--------------------------------------------------------------------------------

to this clause (c) upon such Specified Party’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and the matters described in
any filings made by the Borrower prior to the Closing Date with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction of the United States of America, any State
thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation

 

7



--------------------------------------------------------------------------------

of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA,
Section 412 or Section 430 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to, prior to the effectiveness of the
applicable provisions of the Pension Act, Section 412(d) of the Code or Section
303(d) of ERISA or, on or after the effectiveness of the applicable provisions
of the Pension Act, Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) on and after the effectiveness of the applicable provisions of the
Pension Act, a determination that any Plan is, or is expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (e) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

8



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 22, 2011 among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as amended.

“Existing Lender” means any Person who was a “Lender” under, and as defined in,
the Existing Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulation or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
(together with any law implementing such agreement including any U.S. or
non-U.S. regulations or guidance notes).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the NY
FRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

9



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the Bank
for International Settlements or the Basel Committee on Banking Supervision or
any successor or similar authority to any of the foregoing)).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee made by any guarantor shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made and (b) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless (in the case of a primary
obligation that is not Indebtedness) such primary obligation and the maximum
amount for which such guarantor may be liable are not stated or determinable, in
which case the amount of such Guarantee shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. The amount of any Subsidiary Guaranty shall be excluded
in determining the amount of any Indebtedness of the Borrower and its
Subsidiaries outstanding at any time for all purposes of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Term Loan” has the meaning assigned to it in Section 2.09(d).

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Capital Lease
Obligations of such Person and

 

10



--------------------------------------------------------------------------------

(d) all Guarantees by such Person of Indebtedness owed by Persons other than the
Borrower and its Subsidiaries described in this definition. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
June 2016 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” means the ratio of (a) Consolidated EBITDA to (b)
Consolidated Interest Expense, each as calculated as at the end of any fiscal
quarter ending on or after the Closing Date for the period of four prior
consecutive fiscal quarters then ended.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months (or, with the consent of each Lender, other period) thereafter, as
the Borrower may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest

 

11



--------------------------------------------------------------------------------

error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period for which the LIBO
Screen Rate is available that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means any of JPMorgan Chase Bank, N.A., Bank of America, N.A. or
one or more other Lenders designated by the Borrower who agree to become Issuing
Banks, in each case in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.06(i). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit). The “Issuing Bank” in respect of any Letter of Credit
shall be the issuer thereof.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
made on any Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Total
Indebtedness at such time to (b) Consolidated EBITDA for the most recently
completed period of four fiscal quarters.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be

 

12



--------------------------------------------------------------------------------

deemed to be zero for the purposes of this Agreement; provided further that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole or (b) the rights of or remedies available to the Lenders under
this Agreement.

“Material Indebtedness” means (a) Indebtedness (other than the Loans) or (b)
obligations in respect of one or more Swap Agreements, in either case of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

Material Subsidiary” means any Subsidiary that is (a) a Domestic Subsidiary or
(b) a “significant subsidiary” of the Borrower within the meaning of Regulation
S-X of the Securities and Exchange Commission (or any successor provision).

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if

 

13



--------------------------------------------------------------------------------

none of such rates are published for any day that is a Business Day, the term
“NYFRB Rate” means the rate for a federal funds transaction quoted at 11:00 a.m.
on such day received to the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means (a) the obligation of the Borrower to pay the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

 

14



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(f) Liens arising out of conditional sale, retention, consignment or similar
arrangements, incurred in the ordinary course of business, for the purchase or
sale of goods;

(g) judgment Liens not giving rise to an Event of Default;

(h) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that such deposit account is not a dedicated cash collateral account
and is not subject to restrictions against access by the Borrower in excess of
those set forth by regulations promulgated by a Federal Reserve Board;

(i) Liens, not in respect of Indebtedness, arising from Uniform Commercial Code
financing statements for informational purposes with respect to leases entered
into by the Borrower in the ordinary course of business and not otherwise
prohibited by this Agreement;

(j) Deposits made in the ordinary course of business to secure liability to
insurance carriers other than in connection with financing premiums;

 

15



--------------------------------------------------------------------------------

(k) Any interest or title of a lessor or lessee or sublessor or sublessee under
any lease of property (real, personal or mixed) entered into by the Borrower or
any Subsidiary in the ordinary course of business;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of
property;

(m) Leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any Subsidiary; and

(n) Liens securing Indebtedness described in clause (d) of the definition of
Permitted Indebtedness.

; provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than Indebtedness described in clause (d) of the
definition of Permitted Indebtedness).

“Permitted Indebtedness” means (a) Indebtedness under this Agreement, (b)
Indebtedness under any Subsidiary Guaranty, (c) any Indebtedness owed by any
Subsidiary to the Borrower or to any wholly-owned Subsidiary of the Borrower and
(d) industrial revenue bond financings (inclusive of obligations in respect of
letters of credit supporting such financings) not to exceed, without
duplication, $20,000,000 in the aggregate at any time outstanding.

“Permitted Receivables Purchase Facility” means any receivables financing
program entered into in connection with any receivables discounting, factoring
or securitization arrangement providing for the sale of accounts receivables,
payment intangibles, accounts or notes receivable and related rights by the
Borrower or any of its Subsidiaries to an SPC or other Person for cash in
transactions purporting to be sales (whether or not treated as sales for GAAP
purposes), which SPC or other Person shall finance the purchase of such assets
by the sale, transfer, conveyance, lien or pledge of such assets to one or more
limited purpose financing companies, special purpose entities and/or other
financial institutions, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

16



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Permitted Receivables Purchase Facility on any date of determination that would
be characterized as principal if such Permitted Receivables Purchase Facility
were structured as a secured lending transaction rather than as a purchase. For
purposes of Sections 6.01 and 6.02, “Receivables Transaction Attributed
Indebtedness” shall mean obligations of the type described above in any
receivables discounting, factoring, securitization or similar transaction,
whether or not such transaction is a Permitted Receivables Purchase Facility.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (excluding
Defaulting Lenders); provided that for purposes of declaring the Loans to be due
and payable pursuant to Article VII, and for all purposes after the Loans become
due and payable pursuant to Article VII or the Commitments expire or terminate,
then, as to each Lender, clause (a) of the definition of Swingline Exposure
shall only be applicable for purposes of determining its Revolving Credit
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Commitment or Revolving Credit
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Maturity Date” means the fifth anniversary of the Closing Date.

“S&P” means Standard & Poor’s Financial Services LLC.

 

17



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission.

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable, payment intangibles, accounts or
notes receivable and related rights in connection with and pursuant to a
Permitted Receivables Purchase Facility.

“Specified Liens” means the Liens described in clauses (a) through (e),
inclusive, of Section 6.02.

“Specified Party” means the Administrative Agent, each Issuing Bank, the
Swingline Lender and each other Lender.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

 

18



--------------------------------------------------------------------------------

which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless the context otherwise requires,
“Subsidiary” means a direct or indirect Subsidiary of the Borrower.

“Subsidiary Guarantor” has the meaning set forth in Section 5.10.

“Subsidiary Guaranty” has the meaning set forth in Section 5.10.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be (a) in the case of Lenders other than the Swingline Lender,
its Applicable Percentage of the total Swingline Exposure at such time and (b)
in the case of the Swingline Lender, the aggregate principal amount of all
Swingline Loans outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N. A., in its capacity as lender
of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, (b) the consummation of the transactions contemplated hereby
and (c) the borrowing of the Loans and the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Trigger Quarter” has the meaning set forth in Section 6.08.

 

19



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on such assignments
set forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

20



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders. All terms of an accounting or financial nature shall be
construed, and all computations of amounts and ratios shall be made without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Staff Position APB 14-1
to value any such indebtedness in a reduced or bifurcated manner as described
therein, and such indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding any other provision contained herein,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, (a) all computations of
amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value” as defined therein; and (b) the Borrower and its Subsidiaries may, at the
Borrower’s option, continue to account for any lease of the Borrower or any
Subsidiary that as of the Closing Date is (or if such lease were in effect on
the Closing Date, would be) an operating lease, as an operating lease,
irrespective of any change in lease accounting standards under GAAP occurring
after the Closing Date, including for purposes of determining Indebtedness,
Consolidated Net Income and Consolidated Interest Expense or any component
thereof. For the avoidance of doubt, to the extent any change in lease
accounting standards under GAAP is adopted after the Closing Date, the Borrower
shall have no obligation to provide to the Administrative Agent and the Lenders
a reconciliation between the reporting on its financial statements and its
calculations made for purposes of determining compliance with any covenant
(including financial covenants) contained herein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result (after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.10) in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

 

21



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing (other than a Swing Line
Loan) shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
shall not increase the obligation of the Borrower under Section 2.15 or Section
2.17.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form of Exhibit C or any other form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

22



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any such requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted]

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may, in its sole discretion, make Swingline Loans
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans made by the
Swingline Lender exceeding $35,000,000, (ii) the Swingline Lender’s Revolving
Credit Exposure exceeding its Commitment and (iii) the sum of the total
Revolving Credit Exposure exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender may make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will

 

23



--------------------------------------------------------------------------------

give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loans. Each Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day no later than 5:00 p.m. New York
City time on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day shall mean no later than 10:00 a.m. New York City time
on the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Applicable Percentage of
such Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an

 

24



--------------------------------------------------------------------------------

outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) no
Lender’s Revolving Credit Exposure shall exceed its Commitment, (ii) the sum of
the Total Revolving Credit Exposure shall not exceed the total Commitments,
(iii) the LC Exposure shall not exceed $50,000,000, (iv) the LC Exposure of
JPMorgan Chase Bank, N.A. shall not exceed $25,000,000 (subject to issuances in
excess thereof at the sole discretion of JPMorgan Chase Bank, N.A.) and (v) the
LC Exposure of Bank of America, N.A. shall not exceed $25,000,000 (subject to
issuances in excess thereof at the sole discretion of Bank of America, N.A.).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the Issuing Bank issuing the
Letter of Credit hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to

 

25



--------------------------------------------------------------------------------

the Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
10:00 a.m., New York City time, on the Business Day immediately following the
day that the Borrower receives such notice; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Lenders and the applicable Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank

 

26



--------------------------------------------------------------------------------

from liability to the Borrower to the extent of any direct damages (as opposed
to special, consequential, or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) or by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank and the recipient, of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing

 

27



--------------------------------------------------------------------------------

Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks, as
applicable, for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. Except in respect of the provisions of this Agreement covering
the reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the Borrower by promptly crediting (or, as applicable,
wiring) the amounts so received, in like funds, to an account of the Borrower or
other payee, in either case as designated by the Borrower in the applicable
Borrowing Request and reasonably satisfactory to the Administrative Agent;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

28



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

29



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Revolving Maturity
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures would exceed the
total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be
permanent. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

 

30



--------------------------------------------------------------------------------

(d) The Borrower, at its option, may from time to time seek incremental
Commitments and/or term loans (an “Incremental Term Loan”) not exceeding in the
aggregate $750,000,000 for all such Commitment increases or Incremental Term
Loans after the Closing Date hereof upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall (i) specify the
amount of any such proposed increase (which shall not be less than $25,000,000
(or such lesser amount to which the Administrative Agent may agree), (ii)
specify whether the proposed increase is with respect to Commitments, an
Incremental Term Loan or both and (iii) certify that no Default has occurred and
is continuing. The Borrower may, after giving such notice, offer the increase
(which may be declined by any Lender in its sole discretion) in the total
Commitments and Incremental Term Loan on either a ratable basis to the Lenders
or on a non pro-rata basis to one or more Lenders and/or to other financial
institutions or entities reasonably acceptable to the Administrative Agent. No
increase in the total Commitments or the addition of an Incremental Term Loan
shall become effective until the existing or new Lenders extending such
incremental Commitment amount or Incremental Term Loan and the Borrower shall
have delivered to the Administrative Agent a document, in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Lender agrees to the amount of its Commitment increase or
Incremental Term Loan, (ii) any such new Lender agrees to its Commitment or
Incremental Term Loan amount and agrees to assume and accept the obligations and
rights of a Lender hereunder, (iii) the Borrower accepts such incremental
Commitments or Incremental Term Loan, (iv) the effective date of any increase in
the Commitments or addition of an Incremental Term Loan and the date of any
Incremental Term Loans to be made pursuant thereto is specified and (v) the
Borrower certifies that on such date the conditions for a new Loan set forth in
Section 4.02 are satisfied. Upon the effectiveness of any increase in the total
Commitments pursuant hereto, (i) each Revolving Lender (new or existing) with a
Commitment shall be deemed to have accepted an assignment from the existing
Lenders with a Commitment, and the existing Revolving Lenders with a Commitment
shall be deemed to have made an assignment at par to each new or existing Lender
accepting a new or increased Commitment, of an interest in each then outstanding
Revolving Loan (in each case, on the terms and conditions set forth in the
Assignment and Assumption) and (ii) the LC Exposure and Swingline Exposure of
the existing and new Revolving Lenders shall be automatically adjusted such
that, after giving effect to such assignments and adjustments, all Revolving
Credit Exposure hereunder is held ratably by the Revolving Lenders in proportion
to their respective Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for, and substantially contemporaneously with the
payment to the assigning Lenders of, the principal amount assigned plus accrued
and unpaid interest and commitment and Letter of Credit fees. Payments received
by assigning Lenders pursuant to this Section in respect of the principal amount
of any Eurodollar Loan shall, for purposes of Section 2.16, be deemed
prepayments of such Loan. The Borrower shall make any payments under Section
2.16 arising out of the making of the assignments referred to in the two
preceding sentences. Any Incremental Term Loan extended pursuant to this Section
2.09 shall be on terms identical to those of the Revolving Loans except for
mechanical terms associated with their nature as term loans and except that such
Incremental Term Loans shall have terms with respect to pricing, amortization,
maturity and prepayments as the Borrower and the applicable Lenders may agree;
provided, however, that in no event shall the final maturity date of such
Incremental Term Loans be earlier than the

 

31



--------------------------------------------------------------------------------

Revolving Maturity Date. The effectiveness of any such incremental Commitments
or Incremental Term Loan shall be subject to receipt by the Administrative Agent
from the Borrower of such resolutions and certificates (consistent with those
delivered pursuant to Section 4.01(e) and (f)) and other documents as the
Administrative Agent may reasonably request. From and after the making of a
Revolving Loan pursuant to this Section, such loan shall be deemed a “Revolving
Loan” hereunder for all purposes hereof, subject to all the terms and conditions
hereof. No consent of any Lender (other than the Lenders agreeing to new or
increased Commitments or the Incremental Term Loans) shall be required for any
incremental Commitment or Incremental Term Loans provided or Loan made pursuant
to this Section 2.09(d).

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each applicable Lender the then unpaid principal amount of each Revolving
Loan on the Revolving Maturity Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the fifth Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
of Exhibit B hereto or in such other form approved by the Borrower and the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

(f) If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Commitments of the Lenders, the Borrower shall immediately
prepay, without penalty or premium (subject to Section 2.16), the Revolving
Loans in the amount of such excess. To the extent that, after the prepayment of
all Revolving Loans an excess of the Revolving Credit Exposure over the
aggregate Commitments still exists, the Borrower shall promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.

 

32



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay, without penalty or premium (subject to
Section 2.16), any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09(c). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13(d).

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender with a Commitment a facility fee, which fee shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) from and including the Closing Date to but
excluding the date on which such Commitment terminates provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

33



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender with a Commitment a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, cancellation,
negotiation, transfer, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent and the Arrangers,
for their respective accounts, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the applicable party.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan, unless the Borrower and Swingline Lender shall agree in
writing to a different rate of interest) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder shall bear interest,
after as well as before judgment, at the election of the Required Lenders or
automatically upon the occurrence and during the continuance of an Event of
Default pursuant to clauses (h) and (i) of Article VII, at a rate per

 

34



--------------------------------------------------------------------------------

annum equal to (i) in the case of Loans, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, (ii) in
the case of any fee payable pursuant to Section 2.12, 2% plus the rate otherwise
applicable to such fee in Section 2.12, and (iii) in the case of any other
amount 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

35



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in any of clauses (a) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes);

and (A) the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise) and (B) such Lender or
such other Recipient, as the case may be, is generally demanding similar
compensation from its other similar borrowers in similar circumstances, then the
Borrower will pay to such Lender, Issuing Bank or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the

 

36



--------------------------------------------------------------------------------

Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any obligation of any Credit Party under any Credit Document shall be
made without withholding for any Taxes, unless such withholding is required by
any law. If any Withholding Agent determines, in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by such Credit Party shall
be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

37



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes (including Indemnified Taxes imposed or asserted or
attributable to amounts payable under this Section) that are paid or payable by
(or required to be deducted or withheld from any payment to) such Recipient and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender (or
resulting from such Lender’s failure to maintain a Participation Register) that
are paid or payable by the Administrative Agent in connection with any Credit
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Credit Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or

 

38



--------------------------------------------------------------------------------

information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) and (iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Upon the reasonable request of the
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f) or notify
the Borrower and the Administrative Agent of its legal inability to do so. If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to the Borrower shall, if it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies reasonably requested by the Borrower and the Administrative Agent) on
or prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E and (2) a certificate substantially in the form of Exhibit G
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

39



--------------------------------------------------------------------------------

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or credit in
lieu of a refund) of any Taxes as to which it has been indemnified pursuant to
this Section 2.17 (including additional amounts paid pursuant to this Section
2.17), it shall pay to the indemnifying party an amount equal to such refund (or
credit in lieu of a refund) (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund (or
credit in lieu of a refund)), net of all out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund (or
credit in lieu of a refund)). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid to such
indemnifying party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund (or credit in lieu
of a refund) to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than the indemnified party would have been
in if the Tax subject to indemnification had not been deducted, withheld or
otherwise imposed and the indemnification

 

40



--------------------------------------------------------------------------------

payments or additional amounts in respect of such Tax had never been paid. This
Section 2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other obligations under any Credit Document.

(i) Issuing Bank. For purposes of Section 2.17, the term “Lender” includes any
Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Banks or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or its Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC

 

41



--------------------------------------------------------------------------------

Disbursements and Swingline Loans of other Lenders without recourse or warranty
from the other Lenders except as contemplated by Section 9.04 in respect of
assignments to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) for so long as any failure described above shall be
continuing, hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or Issuing Bank requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Tax or additional amount to any Lender, any
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.17,

 

42



--------------------------------------------------------------------------------

then such Lender or Issuing Bank shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender or such Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or such Issuing Bank. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or Issuing Bank in connection with any such designation or assignment.

(b) If any Lender or Issuing Bank requests compensation under Section 2.15, or
if the Borrower is required to pay any Indemnified Tax or additional amount to
any Lender, any Issuing Bank or any Governmental Authority for the account of
any Lender or any Issuing Bank pursuant to Section 2.17, or if any Lender
becomes a Defaulting Lender, or if any Issuing Bank defaults in its obligation
to issue Letters of Credit hereunder, then the Borrower may, at its sole expense
and effort, upon notice to such Lender (or Issuing Bank, as applicable) and the
Administrative Agent, require such Lender or Issuing Bank, as the case may be,
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (other than, in the case of any Issuing Bank,
its interests, rights and obligations under this Agreement with respect to the
then outstanding Letters of Credit that have been issued by it) to an assignee
that shall assume such obligations (which assignee may be another Lender or
Issuing Bank, as the case may be, if a Lender or Issuing Bank accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments then due and payable. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply until
such Lender ceases to be a Defaulting Lender pursuant to Section 2.20(e):

(a) facility fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a), and participation fees shall cease to accrue
on the LC Exposure of such Defaulting Lender to the extent it is cash
collateralized pursuant to Section 2.20(c);

(b) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder;

 

43



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the Lenders with Commitments that are not Defaulting Lenders
ratably in accordance with their respective Applicable Percentages but only to
the extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposure
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments, (y) the sum of any
non-Defaulting Lender’s Revolving Credit Exposures plus such non-Defaulting
Lender’s Applicable Percentage of the Defaulting Lender’s LC Exposure and
Defaulting Lender’s Swingline Exposure does not exceed such non-Defaulting
Lender’s Commitment and (z) the conditions set forth in Section 4.02 are
satisfied at such time; and;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrower against such Defaulting Lender, (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s cash collateralized LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (c), then the fees payable to the Lenders with Commitments
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant this paragraph (c), then, without
prejudice to any rights or remedies of the applicable Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and

 

44



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and an Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the applicable Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

(e) in the event and on the date that each of the Administrative Agent, the
Borrower, each Issuing Bank and Swingline Lender shall agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such Loans (other than
Swingline Loans) and unreimbursed LC Disbursements of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage;
provided that no adjustments will be made retroactively with respect to facility
fees and participation fees accrued or payments made by or on behalf of the
Borrower while such Lender was a Defaulting Lender; and provided further that
except to the extent otherwise expressly agreed by the Borrower and any other
affected parties, no termination of a Lender’s status as a Defaulting Lender
will constitute a waiver or release of any claim of the Borrower or other
affected party hereunder arising from such Lender’s having been a Defaulting
Lender.

(f) Nothing in this Section shall affect any rights or remedies the Borrower may
have against any Defaulting Lender.

SECTION 2.21. Extension of Revolving Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 35 days prior to the first anniversary of the Closing Date and the
second anniversary of the Closing Date, (each an “Extension Date”), request that
each Lender extend such Lender’s Revolving Maturity Date for an additional one
year from the Revolving Maturity Date then in effect hereunder (the “Existing
Termination Date”).

 

45



--------------------------------------------------------------------------------

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is ten (10) Business Days after receipt of notice from the
Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension (each such Lender that determines to so extend its Revolving
Maturity Date, being an “Extending Lender” and each Lender that determines not
to so extend its Revolving Maturity Date, being a “Non-Extending Lender”). In
the event that a Lender that does not so advise the Administrative Agent on or
before the Notice Date such Lender shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d) Additional Revolving Commitment Lenders. If (and only if) the Required
Lenders have agreed to extend the Revolving Maturity Date then in effect
hereunder, the Borrower shall have the right at any time prior to the date 30
days prior to the existing Revolving Maturity Date applicable to any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement, one or more Persons which would be permitted
assignees pursuant to Section 9.04 (each, an “Additional Revolving Commitment
Lender”) in accordance with the provisions contained in Section 9.04, each of
which Additional Revolving Commitment Lenders shall have entered into an
Assignment Agreement pursuant to which such Additional Revolving Commitment
Lender shall, effective as of the date of the Assignment Agreement, undertake a
Commitment (and, if any such Additional Revolving Commitment Lender is already a
Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the Required Lenders have
agreed so to extend the Revolving Maturity Date then in effect hereunder as
described in this Section 2.21, then, effective as of such Extension Date, the
Revolving Maturity Date of each Extending Lender and each Additional Revolving
Commitment Lender shall be extended to the date falling one year after the
Existing Termination Date (except that, if such date is not a Business Day, such
date shall be the next preceding Business Day) and each Additional Revolving
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided, however, that there shall be no change in the Revolving
Maturity Date of any Non-Extending Lender that has not been replaced by an
Additional Revolving Commitment Lender (each a “Non-Replaced Lender”).

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

 

46



--------------------------------------------------------------------------------

(ii) the representations and warranties contained in Article III shall be true
and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date;

(iii) the Borrower shall have delivered to the Administrative Agent a
certificate of its chief financial officer or treasurer as to the satisfaction
of conditions (i)-(ii) immediately above on the date of the applicable
extension; and

(iv) on the Revolving Maturity Date of each Non-Replaced Lender, the Borrower
shall prepay any Revolving Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 2.16) to the extent necessary to
repay, nonratably, the Loans of such Non-Replaced Lenders and the Commitment of
such Non-Replaced Lenders shall be terminated. The Applicable Percentages of the
remaining Lenders shall be revised as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries
(a) is duly organized and validly existing, except when failure to be so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (b) is in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted, except where the failure to be so, or to
have such, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and (c) is qualified to do business in and
is in good standing in every jurisdiction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force

 

47



--------------------------------------------------------------------------------

and effect, (b) will not violate any applicable law or regulation binding upon
the Borrower or any of its Material Subsidiaries or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority binding upon the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Material Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any material
asset of the Borrower or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2015, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2016, as filed by the Borrower
with the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2015, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for such defects in title that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not, to the knowledge of the Borrower, infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that specifically involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a

 

48



--------------------------------------------------------------------------------

Material Adverse Effect, none of the Borrower or any of its Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has incurred any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any facts or
circumstances that could reasonably be expected to result in any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (other than any
Environmental Law) and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment Company Status. None of the Borrower or any of
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is likely to occur, could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. Disclosure. The Information Memorandum (including the exhibits
thereto) and the Lender meeting slide presentation dated June 9, 2016, furnished
by or on behalf of the Borrower to the Administrative Agent and Lenders in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) did not as of the date or dates thereof
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts or projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time so furnished and, if furnished prior to the
Closing Date, as of the Closing Date, it being understood that forecasts and
projected financial information are inherently uncertain and that actual results
may differ (and such differences may be material) from the forecasts and
projected financial information.

SECTION 3.12. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its

 

49



--------------------------------------------------------------------------------

Subsidiaries and, to the knowledge of the Borrower, their respective directors,
officers, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.13. EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of each applicable Credit Document signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent, each Lender and each Arranger shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(c) Each Lender, as applicable, shall have received from the Borrower any
promissory notes requested pursuant to, and in accordance with, Section 2.10(e).

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of counsel for the Borrower (which opinion may be from an in-house
counsel), in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to the Borrower, this Agreement or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

50



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming that (i) the representations and warranties
of the Credit Parties set forth in the Credit Documents shall be true and
correct on and as of the Closing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date and (ii) as of the Closing Date, no Default shall
have occurred and be continuing.

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

(h) The Borrower shall provide evidence satisfactory to the Administrative Agent
that all governmental and third party approvals necessary or, in the discretion
of the Administrative Agent, advisable in connection with the Transactions
contemplated hereby shall have been obtained and be in full force and effect.

(i) The Lenders shall have received (i) audited consolidated financial
statements of the Borrower for the two most recent fiscal years ended prior to
the Closing Date as to which such financial statements are available and (ii)
unaudited interim consolidated financial statements of the Borrower for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available.

(j) The Borrower shall have repaid in full all amounts owing under the Existing
Credit Agreement (other than in respect of undrawn letters of credit which are
continued as Letters of Credit) (it being understood that such repayment may be
made out of Revolving Loans). Other than as disclosed in the financial
statements, the Borrower shall have no outstanding Indebtedness other than
Indebtedness permitted under Section 6.01.

(k) The Lenders shall have received a solvency certificate from the chief
financial officer of the Borrower dated as of the Closing Date and substantially
in the form annexed as Exhibit F.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on July 30, 2016 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Credit Parties set forth in the
Credit Documents (other than, for any Borrowing made or any Letter of Credit
issued, amended, renewed or extended after the Closing Date, the representations
and warranties

 

51



--------------------------------------------------------------------------------

set forth in Sections 3.04(b) and 3.06) shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated, in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (with sufficient copies for each Lender):

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit D

 

52



--------------------------------------------------------------------------------

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.07 and 6.08 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

The Borrower may at its option satisfy its obligations under paragraphs (a) and
(b) of this Section by delivering copies of its

Form 10-K and Form 10-Q filings (or any successor forms), respectively, as filed
with the Securities and Exchange Commission for the relevant period; provided
that such filings contain the required information and are certified by a
Financial Officer of the Borrower. In lieu of delivering to the Lenders copies
of the items referred to in paragraphs (a) and (b) above, the Borrower may make
available such items on its website at www.fbhs.com, at www.sec.gov or at such
other website as notified to the Administrative Agent and the Lenders, which
shall be deemed to have satisfied the requirement of delivery of such items in
accordance with this Section.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04 or any transfer, disposition or
abandonment of rights, licenses, permits, privileges or franchises that could
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Payment of Obligations. The Borrower will pay, and will cause each
of its Subsidiaries to pay, their respective obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect,
except where (a) the validity or amount thereof is

 

53



--------------------------------------------------------------------------------

being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to (a) keep and maintain all property in good
working order and condition, ordinary wear and tear excepted, except for any
such failure as would not have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are considered appropriate by management of the
Borrower.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account that
will enable the Borrower to comply with its obligations under Section 5.01(a)
and 5.01(b) of this Agreement. The Borrower will permit any representatives
designated by the Administrative Agent or any Lender, at the expense of the
Administrative Agent or such Lender, upon reasonable prior notice, to visit and
inspect its properties, and to discuss its affairs, finances and condition with
its officers, all at such reasonable times (during normal business hours) and as
often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and any Incremental Term Loans made pursuant to Section 2.09(d)
will be used only for general corporate purposes, including working capital,
capital expenditures, permitted acquisitions and other lawful corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of Regulation U or X of the
Board. Letters of Credit will be used only to support obligations of the
Borrower and its Subsidiaries in the ordinary course of business. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall not permit its Subsidiaries and its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 5.09. Litigation Report. Promptly, and in any event within five days,
after the Borrower has filed with the Securities and Exchange Commission (a) the
Borrower’s quarterly report on Form 10-Q (or any successor form) for any fiscal
quarter or (b) a Form 8-K (or any successor form) relating to legal proceedings,
the Borrower shall furnish to the Administrative Agent (with sufficient copies
for each Lender) a copy of such Form 10-Q (including, if requested by any
Lender, any exhibits thereto relating to information required by Item 1 (“Legal
Proceedings”) of Part II of Form 10-Q) or such Form 8-K, as applicable.

 

54



--------------------------------------------------------------------------------

SECTION 5.10. Covenant to Guarantee Obligations. (a) If any Domestic Subsidiary
of the Borrower guarantees (pursuant to one or more Guarantees) Indebtedness of
the Borrower aggregating in excess of $10,000,000, then (i) the Borrower shall
give prompt notice to the Administrative Agent of such fact and (ii) within 10
Business Days after such event occurs (or such longer period to which the
Administrative Agent may agree) the Borrower shall, at its own expense, (A)
cause such Domestic Subsidiary (a “Subsidiary Guarantor”) to duly execute and
deliver to the Administrative Agent a guaranty substantially in the form annexed
as Exhibit E (each as amended, amended and restated, modified or otherwise
supplemented, a “Subsidiary Guaranty”) and (B) contemporaneously cause to be
delivered to the Administrative Agent such legal opinions, certificates and
other customary documents as the Administrative Agent shall reasonably request.

(b) Notwithstanding the foregoing, if at any time a Subsidiary Guarantor is no
longer the guarantor of Indebtedness of the Borrower aggregating in excess of
$10,000,000, then the applicable Subsidiary Guaranty shall cease to be in effect
unless at such time an Event of Default has occurred and is continuing;
provided, that the requirements of Section 5.10(a) shall remain applicable to
such Domestic Subsidiary with respect to subsequent Guarantees of Indebtedness
of the Borrower.

ARTICLE VI

Negative Covenants

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit shall have expired or
terminated, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Restrictions on Borrowing by Subsidiaries. The Borrower will not
permit any Subsidiary to issue, assume, permit to exist, guarantee or incur any
Indebtedness except:

(a) Permitted Indebtedness; and

(b) other Indebtedness; provided, however, that at no time shall the sum of (i)
the aggregate outstanding principal amount of Indebtedness of its Subsidiaries
(excluding any Permitted Indebtedness), plus (ii) the aggregate outstanding
principal amount of Receivables Transaction Attributed Indebtedness of the
Borrower and its Subsidiaries in excess of $150,000,000, plus (iii) the
aggregate outstanding principal amount of Indebtedness of the Borrower and its
Subsidiaries secured by Liens (excluding Specified Liens) plus (iv) the
aggregate amount of net proceeds in excess of $25,000,000 paid or payable to the
Borrower or its Subsidiaries in respect of Sale and Leaseback Transactions
entered into after the date hereof exceed an amount equal to 10% of Consolidated
Net Worth as of the most recent fiscal quarter for which financials are
available.

 

55



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness not in excess of $25,000,000, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(e) Liens upon assets of an SPC or other Person granted in connection with a
Permitted Receivables Purchase Facility and customary backup Liens granted by
the transferor in accounts receivable and related rights transferred to an SPC
or other Person in accordance with a Permitted Receivables Purchase Facility in
respect of which the Receivables Transaction Attributed Indebtedness does not at
any time exceed $150,000,000; and

(f) other Liens; provided, however, that at no time shall the sum of (i) the
aggregate outstanding principal amount of Indebtedness of its Subsidiaries
(excluding any Permitted Indebtedness), plus (ii) the aggregate outstanding
principal amount of

 

56



--------------------------------------------------------------------------------

Receivables Transaction Attributed Indebtedness of the Borrower and its
Subsidiaries in excess of $150,000,000, plus (iii) the aggregate outstanding
principal amount of Indebtedness of the Borrower and its Subsidiaries secured by
Liens (excluding Specified Liens) plus (iv) the aggregate amount of net proceeds
in excess of $25,000,000 paid or payable to the Borrower or its Subsidiaries in
respect of Sale and Leaseback Transactions entered into after the date hereof
exceed an amount equal to 10% of Consolidated Net Worth as of the most recent
fiscal quarter for which financials are available.

SECTION 6.03. Restrictions on Sale and Lease Back Transactions. The Borrower
will not, and will not permit any Subsidiary to enter into Sale and Leaseback
Transactions other than (a) Sale and Leaseback Transaction resulting in
aggregate net proceeds to the Borrower or its Subsidiaries of up to $25,000,000
and (b) other Sale and Leaseback Transactions; provided, however, that at no
time shall the sum of (i) the aggregate outstanding principal amount of
Indebtedness of its Subsidiaries (excluding any Permitted Indebtedness), plus
(ii) the aggregate outstanding principal amount of Receivables Transaction
Attributed Indebtedness of the Borrower and its Subsidiaries in excess of
$150,000,000, plus (iii) the aggregate outstanding principal amount of
Indebtedness of the Borrower and its Subsidiaries secured by Liens (excluding
Specified Liens) plus (iv) the aggregate amount of net proceeds in excess of
$25,000,000 paid or payable to the Borrower or its Subsidiaries in respect of
Sale and Leaseback Transactions entered into after the date hereof exceed an
amount equal to 10% of Consolidated Net Worth as of the most recent fiscal
quarter for which financials are available.

SECTION 6.04. Fundamental Changes. The Borrower shall not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless:

(a) in the case of a consolidation or merger, the Borrower is the surviving
entity of such consolidation or merger;

(b) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

(c) the Borrower shall have delivered to the Administrative Agent a certificate
of a duly authorized officer of the Borrower and an opinion of legal counsel to
the Borrower (which shall be reasonably acceptable to the Administrative Agent),
each stating that such consolidation or merger complies with paragraph (a) of
this Section and that all conditions precedent herein provided for or relating
to such transaction have been complied with.

SECTION 6.05. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not materially less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries and (c) transactions in connection with
the agreements set forth on Schedule 6.05.

 

57



--------------------------------------------------------------------------------

SECTION 6.06. Acquisitions. The Borrower will not, and will not permit any of
its Subsidiaries to (a) purchase or acquire the assets constituting a business,
division, facility, product line or line of business of any Person or
(b) purchase or otherwise acquire (including by merger) more than 50% of the
capital stock of any such Person unless (i) such acquired business is, or the
business of such Person is, related, ancillary or complimentary to lines of
business then conducted by the Borrower or its Subsidiaries, (ii) at the time of
the applicable transaction no Default shall have occurred and is continuing and
(iii) the Borrower shall have given to the Administrative Agent written notice
of any such proposed acquisition for cash and/or other consideration aggregating
$250,000,000 or more at least five (5) Business Days (or such shorter period of
time as may be reasonably acceptable to the Administrative Agent) prior to
consummation of such acquisition, which notice shall be executed by its chief
financial officer or treasurer and (A) shall describe in reasonable detail the
principal terms and conditions of such acquisition and (B) include computations
in reasonable detail reflecting that after giving effect to such proposed
acquisition and any Indebtedness to be incurred in connection therewith, the
Borrower is in compliance with Sections 6.07 and 6.08 hereof.

SECTION 6.07. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio at the end of any fiscal quarter (calculated as of the end of
each such fiscal quarter for the four-fiscal quarter period ending on such date)
to be less than 3.00 to 1.00.

SECTION 6.08. Leverage Ratio. The Borrower will not permit the Leverage Ratio at
the end of any fiscal quarter to exceed 3.5 to 1.00; provided that if, at the
end of any fiscal quarter, the Leverage Ratio is greater than 3.5 to 1.00 and
the Borrower has entered into a permitted acquisition within the two most
recently ended fiscal quarters (including such fiscal quarter) (a fiscal quarter
in which all such conditions are satisfied, a “Trigger Quarter”), then the
Leverage Ratio may be greater than 3.5 to 1.00 (but shall not exceed 4.00 to
1.00) for such Trigger Quarter and the next succeeding three fiscal quarters;
provided that, following the occurrence of a Trigger Quarter, no subsequent
Trigger Quarter shall be permitted or deemed to exist unless and until the
Leverage Ratio has returned to less than or equal to 3.5 to 1.00 as of the end
of at least one fiscal quarter following the occurrence of such initial Trigger
Quarter; provided, further that, the Borrower shall cause the Leverage Ratio to
be less than or equal to 3.5 to 1.00 by the end of a fiscal quarter no later
than the fourth fiscal quarter after such initial Trigger Quarter.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) (i) the Borrower shall fail to pay any interest on any Loan or on any LC
Disbursement when and as the same shall become due and payable, and such failure
shall

 

58



--------------------------------------------------------------------------------

continue unremedied for a period of five Business Days or (ii) the Borrower
shall fail to pay any fee or any other amount (other than an amount referred to
in clause (a) or (b)(i) of this Article) payable under this Agreement, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to this Agreement or
any amendment or modification hereof or waiver hereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c), (d) or (n) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any of its Subsidiaries shall fail to make any payment (of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any period of grace or notice requirement thereunder);

(g) any Material Indebtedness becomes due prior to its scheduled maturity or the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf cause any Material Indebtedness to become due, or require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or

 

59



--------------------------------------------------------------------------------

hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Material Subsidiaries or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Borrower or any of its Material Subsidiaries shall admit in writing its
inability to pay its debts as they become due;

(k) one or more final judgments for the payment of money in an aggregate amount
in excess of $50,000,000 shall be rendered against the Borrower, any of its
Material Subsidiaries or any combination thereof and either (i) the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or (ii) any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any of
its Material Subsidiaries to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.09, and such failure shall continue unremedied
for a period of five Business Days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
or

(o) any provision of any Credit Document after delivery thereof pursuant to the
terms hereof shall for any reason cease to be valid and binding on or
enforceable against any Credit Party party to it, or any such Credit Party shall
so state in writing except to the extent such Credit Party has been released
from its obligations thereunder in accordance with this Agreement or such other
Credit Document or such Credit Document has expired or terminated in accordance
with its terms;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, at the request of the Required Lenders the
Administrative Agent shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect

 

60



--------------------------------------------------------------------------------

to the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

61



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information

 

62



--------------------------------------------------------------------------------

within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

Notwithstanding anything herein to the contrary, none of the Persons named on
the cover page of this Agreement as a Joint Lead Arranger and/or Joint
Bookrunner or as a Syndication Agent shall have any duties or obligations under
this Agreement except in its capacity, as applicable, as a Lender or an Issuing
Bank, but all such Joint Lead Arrangers and Joint Bookrunners and Syndication
Agents shall have the benefit of the indemnities provided for hereunder. Without
limiting the foregoing, none of such Persons shall have or be deemed to have a
fiduciary relationship with any Lender as a result of this Agreement or the
transactions provided for herein. Each Lender hereby makes the same
acknowledgements with respect to the relevant Persons in their respective
capacities as Joint Lead Arranger and Joint Bookrunner or as Syndication Agent,
as applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph. In addition, no Lender has, or shall be deemed to have, any
fiduciary, advisory or agency relationship with the Borrower by virtue of or in
connection with the Transactions.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 520 Lake Cook Road, Deerfield, Illinois 60015,
Attention of General Counsel (Telecopy No. (847) 484-4490);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N. A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Ryan Mader (Telecopy No. (713) 750-2956), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York 10179, Attention of Peter Predun (Telecopy
No. 212-270-5100);

(iii) if to an Issuing Bank, to it (A) at JPMorgan Chase Bank, N. A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Ryan Mader (Telecopy No. (713) 750-2956) or (B) at Bank of America, N.A.,
Global Trade Services, 1 Fleet Way, Scranton, PA 1507-1999 (Phone: (800)
370-7519, E-mail Scranton_standby_lc@bankofamerica.com), as applicable;

 

63



--------------------------------------------------------------------------------

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N. A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Ryan Mader (Telecopy No. (713) 750-2956); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

64



--------------------------------------------------------------------------------

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Credit Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Credit Party’s
or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or Issuing
Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby,

 

65



--------------------------------------------------------------------------------

without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) other than as
expressly permitted hereunder, release any Guarantor (or otherwise limit any
Guarantor’s liability with respect to the Obligations owing to Administrative
Agent and the Lenders under the Guaranty) without the consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be; provided further that no such agreement shall amend or modify the provisions
of Section 2.07 or any letter of credit application and any bilateral agreement
between the Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of
Credit Commitment or the respective rights and obligations between the Borrower
and the Issuing Bank in connection with the issuance of Letters of Credit
without the prior written consent of the Administrative Agent and the Issuing
Bank, respectively. Notwithstanding the foregoing, any provision of this
Agreement may be amended or amended and restated by an agreement in writing
entered into by the Borrower the Required Lenders and the Administrative Agent
(and, if their rights or obligations are affected thereby, the Issuing Banks and
the Swingline Lender) if (i) by the terms of such agreement the Commitments of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment or amendment and restatement and (ii)
at the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

(c) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Credit Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent and
the Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of a single counsel for the Administrative Agent and
Arrangers, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Arranger, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Arranger, any Issuing Bank or any Lender (other than
any Defaulting Lender), in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of pocket

 

66



--------------------------------------------------------------------------------

expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided that the Borrower shall have no
obligation to pay fees, charges or disbursements for more than (A) one firm of
counsel acting for the Administrative Agent in each applicable jurisdiction and
(B) one firm of counsel acting for the Lenders and Issuing Banks in each
applicable jurisdiction (except that any Lender or Issuing Bank which in good
faith determines that a conflict does or may exist with such firm shall be
entitled to retain its own conflict-free counsel at the expense of the
Borrower).

(b) The Borrower shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding, whether brought by
the Borrower or any other Person or entity, relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document;
provided that the Borrower shall have no obligation to pay fees, charges or
disbursements for more than (A) one firm of counsel acting for the
Administrative Agent and all of its Related Parties in each applicable
jurisdiction and (B) one firm of counsel acting for the Lenders, the Issuing
Banks and all of their Related Parties in each applicable jurisdiction (except
that any Lender or Issuing Bank which in good faith determines that a conflict
does or may exist with such firm shall be entitled to retain its own
conflict-free counsel at the expense of the Borrower). This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Arrangers, the Issuing Banks or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Arrangers, the Issuing
Banks or the Swingline Lender, as the case may be, such Lender’s ratable share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought by reference to the aggregate outstanding Commitments (or, if
such Commitments have terminated, aggregate Revolving Credit Exposure)) of such

 

67



--------------------------------------------------------------------------------

unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, any Arranger, any Issuing Bank or
the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof.

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment;

 

68



--------------------------------------------------------------------------------

(C) the Issuing Banks; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof’
provided that, such company, investment

 

69



--------------------------------------------------------------------------------

vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business or (d) any Credit Party or Affiliate of a Credit Party.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16 and 2.17 (in each case solely in respect of any period ended on or
before the date of such assignment) and Section 9.03. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
(and stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, a duly
completed agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall

 

70



--------------------------------------------------------------------------------

have failed to make any payment required to be made by it pursuant to Section
2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (ii) shall not be entitled to receive
any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant which
has been identified to the Borrower in writing as such also shall be entitled to
the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such

 

71



--------------------------------------------------------------------------------

participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity

 

72



--------------------------------------------------------------------------------

or enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this

 

73



--------------------------------------------------------------------------------

Agreement in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority having jurisdiction over such
Person (including any self-regulatory authority such as the National Association
of Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential

 

74



--------------------------------------------------------------------------------

basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 9.15. Non-Public Information.

(a) Each Lender acknowledges that all information furnished to it pursuant to
this Agreement from the Borrower or on its behalf and relating to the Borrower,
its Subsidiaries or its or their respective businesses may include material
non-public information concerning the Borrower and its Subsidiaries or its or
their securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with such procedures and
applicable law, including Federal and state securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information
which may contain material non-public information about the Borrower and its
Subsidiaries and its and their securities. Accordingly, each Lender represents
to the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

75



--------------------------------------------------------------------------------

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(b) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(c) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.17. Effectiveness of the Amendment and Restatement; Existing Credit
Agreement. This Agreement shall become effective on the Closing Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Until this Agreement becomes
effective, the Existing Credit Agreement shall remain in full force and effect
and shall not be affected hereby. On the Closing Date, (i) all obligations of
each Credit Party under the Existing Credit Agreement shall become obligations
of such Credit Party hereunder, provided that the provisions of the Existing
Credit Agreement shall be superseded by the provisions hereof, (ii) each of the
Lenders shall have the interest shown opposite its name on Schedule 2.01 to this
Agreement, (iii) each Existing Lender shall, upon receipt of all amounts due and
payable to it under the Existing Credit Agreement on the Closing Date, be
released from its obligations under the Existing Credit Agreement apart from any
continuing obligations under the tax provisions thereunder and (iv) each
Existing Lender party hereto hereby waives any notice requirement under Section
2.09 of the Existing Credit Agreement with respect to the amendment and
restatement of the Existing Credit Agreement or repayment of amounts thereunder
as contemplated hereby. Except as otherwise expressly stated hereunder, the term
of this Agreement is for all purposes deemed to have commenced on the Closing
Date.

[signature pages follow]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FORTUNE BRANDS HOME & SECURITY, INC., as Borrower By   LOGO
[g222281ex10pg77.jpg] Name:   Matthew Lenz Title:   Vice President, Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By   LOGO
[g222281ex10pg78.jpg] Name:   Peter S. Predun Title:   Executive Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, By   LOGO [g222281ex10pg79.jpg] Name:  
Matthew N. Walt Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender, By   LOGO [g222281ex10pg80.jpg] Name:  
Sangeeta Shah Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender, By   LOGO
[g222281ex10pg81.jpg] Name:   Mark Maloney Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender, By   LOGO [g222281ex10pg82.jpg] Name:   Vanessa
Kurbatskiy Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender, By   LOGO [g222281ex10pg83.jpg] Name:   Lisa Huang
Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A. as a Lender, By   LOGO [g222281ex10pg84.jpg] Name:  
Jonathan Gleit Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender, By   LOGO
[g222281ex10pg85a.jpg] Name:   Vipul Dhadda Title:   Authorized Signatory By  
LOGO [g222281ex10pg85b.jpg] Name:   Juerg Unterlerchner Title:   Authorized
Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender, By   LOGO [g222281ex10pg86.jpg] Name:   Tracy
Rahn Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender, By   LOGO [g222281ex10pg87.jpg] Name:  
Lisa DeCristofaro Title:   SVP

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender, By   LOGO [g222281ex10pg88.jpg]
Name:   Kristin L. Lenda Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender, By   LOGO [g222281ex10pg89.jpg] Name:   Bernadette
Collins Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender, By   LOGO [g222281ex10pg90.jpg]
Name:   Mary Ann Hawley Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA as a Lender, By   LOGO [g222281ex10pg91.jpg] Name:  
Charles W. Reed Title:   Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01

PRICING SCHEDULE

 

APPLICABLE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Eurodollar Spread

     0.90 %      1.00 %      1.10 %      1.30 %      1.50 % 

ABR Spread

     0.00 %      0.00 %      0.10 %      0.30 %      0.50 % 

L/C Fee Rate

     0.90 %      1.00 %      1.10 %      1.30 %      1.50 % 

Facility Fee Rate

     0.10 %      0.125 %      0.15 %      0.20 %      0.25 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Fitch’s general corporate rating with respect to the Borrower.

“Level I Status” exists at any date if, on such date, the Borrower’s S&P Rating
is A- or better, the Borrower’s Moody’s Rating is A3 or better and the
Borrower’s Fitch Rating is A- or better.

“Level II Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status and (b) the Borrower’s S&P Rating is BBB+ or
better, the Borrower’s Moody’s Rating is Baa1 or better and the Borrower’s Fitch
Rating is BBB+ or better.

“Level III Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status or Level II Status and (b) the Borrower’s S&P
Rating is BBB or better, the Borrower’s Moody’s Rating is Baa2 or better and the
Borrower’s Fitch Rating is BBB or better.

“Level IV Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (b) the
Borrower’s S&P Rating is BBB- or better, the Borrower’s Moody’s Rating is Baa3
or better and the Borrower’s Fitch Rating is BBB- or better.

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.



--------------------------------------------------------------------------------

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Moody’s general corporate rating with respect to the Borrower.

“Rating” means the Fitch Rating, the Moody’s Rating and/or the S&P Rating.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect, S&P’s
general corporate rating with respect to the Borrower.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Fitch, Moody’s and S&P Ratings. Notwithstanding the statements in
the definitions above as to a particular status existing only if all ratings are
at the same level or above, pricing shall be based on the level in which two of
the three ratings fall. If no such level exists, pricing will be based on the
level which is the middle of the three ratings. If at any time the Borrower has
only two Ratings in effect, then the Borrower’s Status shall be determined based
on the higher of the two Ratings then in effect; provided that if the two
Ratings would give the Borrower two different levels that are separated by one
or more levels, the Applicable Margin and Applicable Fee Rate shall be one level
below the higher level. If at any time the Borrower only has one Rating in
effect, then the Borrower’s Status shall be determined based on that single
Rating. The credit rating in effect on any date for the purposes of this Pricing
Schedule is that in effect at the close of business on such date. If at any time
the Borrower has no Fitch Rating, no Moody’s Rating and no S&P Rating, Level V
Status shall exist.

Notwithstanding the foregoing, for the period from the Closing Date until June
30, 2016, the Applicable Margin and Applicable Fee Rate shall be determined
based upon Level III Status or such lower Status (with Status I being highest
and Level V being lowest) as may be applicable.



--------------------------------------------------------------------------------

Fortune Brands Home & Security

Schedules and Exhibits



--------------------------------------------------------------------------------

Schedule 2.01

 

Commitments

  

Lender

   Commitment  

JPMorgan

   $ 105,000,000   

Bank of America Merrill Lynch

   $ 105,000,000   

Barclays

   $ 105,000,000   

Citi

   $ 105,000,000   

Credit Suisse

   $ 105,000,000   

Wells Fargo

   $ 105,000,000   

US Bank

   $ 85,000,000   

MUFG

   $ 85,000,000   

Mizuho

   $ 85,000,000   

Scotia

   $ 85,000,000   

PNC

   $ 85,000,000   

TD Bank

   $ 85,000,000   

Citizens Bank

   $ 60,000,000   

Northern Trust

   $ 50,000,000      

 

 

 

TOTAL

   $ 1,250,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None

 

A-2



--------------------------------------------------------------------------------

Schedule 6.05

Transactions with Affiliates

None

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      

   Assignor:   

 

  

2.      

   Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      

   Borrower:    Fortune Brands Home & Security, Inc.

4.      

   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

 

1  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

5. Amended and Restated Credit Agreement: The $1,250,000,000 Amended and
Restated Credit Agreement dated as of June 30, 2016 among Fortune Brands Home &
Security, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto.

 

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3      $                    $                           %     $
                   $                           %     $                    $
                          % 

 

 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its affiliates, the Credit Parties
and their related parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

Consented to and Accepted: 4

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, By:  

 

  Name:   Title: [FORTUNE BRANDS HOME & SECURITY, INC.,] By:  

 

  Name:   Title: [ISSUING BANKS] By:  

 

  Name:   Title: [SWINGLINE LENDER] By:  

 

  Name:   Title:

 

4  Consents to be included to the extent required by Section 9.04(b)(i) of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

REVOLVING NOTE

 

$        ,000,000                , 20    

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Borrower”),
promises to pay to                                          (the “Lender”) the
aggregate unpaid principal amount of the Revolving Loans made by the Lender to
the Borrower pursuant to Article II of the Agreement (as hereinafter defined),
in immediately available funds at the main office of JPMorgan Chase Bank, N.A.
in New York, New York, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on such Revolving Loans in full on the Revolving Maturity Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Amended and Restated Credit Agreement dated as of June 30,
2016 (which, as it may be amended, restated or modified and in effect from time
to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender, and JPMorgan Chase Bank, N.A., as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Revolving Note, including
the terms and conditions under which this Revolving Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

This Revolving Note is to be governed by and construed and enforced in
accordance with the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note by its duly
authorized officer.

 

FORTUNE BRANDS HOME & SECURITY, INC. By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING NOTE,

DATED             , 20    

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance                                    

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent for

the Lenders referred to below,

1111 Fannin, 10th Floor

Houston, TX 77002

Attention of Loan and Agency Service Group

[Date]

Ladies and Gentlemen:

The undersigned FORTUNE BRANDS HOME & SECURITY, INC., a Delaware corporation
(the “Borrower”), refers to the Amended and Restated Credit Agreement dated as
of June 30, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement. The Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Loan under the Credit Agreement, and
requests the making of a Loan on the terms set forth below:

 

(A)    Date of Loan            (which is a Business Day)     

 

   (B)    Principal Amount of            Loan     

 

   (C)    Type of Loan1     

 

   (D)    Interest Period and the last            day thereof2     

 

   (E)    Funds are requested to be disbursed to the Borrower’s account as
follows:   

   Account No.   

 

      Location   

 

  

 

1  Specify Eurodollar Loan or ABR Loan.

2  Only applicable to Eurodollar Loans.

 

C-1



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC. By:  

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

FINANCIAL OFFICER’S CERTIFICATE

This certificate is being delivered pursuant to Section 5.01(c) of the Amended
and Restated Credit Agreement dated as of June 30, 2016, among Fortune Brands
Home & Security, Inc. (the “Borrower”), the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned, [name of officer], [title of officer] of the Borrower hereby
certifies, on behalf of the Borrower, that as of the date hereof each of the
conditions specified in clauses (a) and (b) of Section 4.02 of the Credit
Agreement have been satisfied and that:

 

  i. No Default has occurred;

 

  ii. The attached calculation demonstrates compliance with Section 6.07 and
Section 6.08 of the Agreement; and

 

  iii. There has been no change in GAAP or in the application thereof since the
date of the last audited financial statement referred to in Section 3.04 of the
Agreement.

IN WITNESS WHEREOF, I have hereunto signed my name as of the [    ] day of
[            ], 20[    ].

 

FORTUNE BRANDS HOME & SECURITY, INC. By:  

 

  Name:   Title:

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of [            ], 201     (this “Guaranty”) made
by                     , a                     (the “Guarantor”), in favor of
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement referred to below for the
benefit of the Administrative Agent and the Lenders (each individually, a
“Guaranteed Party” and collectively, the “Guaranteed Parties”).

WITNESSETH:

WHEREAS, Fortune Brands Home & Security, Inc., a Delaware corporation (the
“Borrower”), the Administrative Agent and certain other financial institutions
have entered into an amended and restated credit agreement dated as of June 30,
2016 (as same may be amended or modified from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders (as defined therein) to the
Borrower. Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them by the Credit Agreement;

WHEREAS, the Guarantor is a Domestic Subsidiary of the Borrower and, pursuant to
Section 5.10 of the Credit Agreement, the Guarantor is required to enter into
this Guaranty;

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Guarantor, and in order to induce the Lenders and the
Administrative Agent to extend or continue credit under the Credit Agreement,
the Guarantor is willing to guarantee the Obligations (as defined in the Credit
Agreement) of the Borrower.

NOW THEREFORE, in order to induce the Guaranteed Parties to extend or continue
credit or give other financial accommodations to the Borrower under the Credit
Agreement, the Guarantor agrees as follows:

Section 1. Guaranty of Payment. The Guarantor unconditionally and irrevocably
guarantees to each Guaranteed Party the punctual payment of all the Obligations
now owing or which may in the future be owing by the Borrower under the Credit
Agreement in accordance with the terms thereof, when the same are due and
payable in accordance with the terms thereof, whether on demand, at stated
maturity, by acceleration or otherwise, and whether for principal, interest,
fees, expenses, indemnification or otherwise. For purposes hereof, the
Obligations shall include, without limitation, interest accruing after the
commencement of a proceeding under bankruptcy, insolvency or similar laws of any
jurisdiction at the rate or rates provided in the Credit Agreement. Upon the
failure by the Borrower to pay punctually any Obligation in accordance with the
terms of the E-1 Credit Agreement, the Guarantor agrees that it

 

E-1



--------------------------------------------------------------------------------

shall forthwith upon demand pay to the applicable Guaranteed Party the amount
not so paid at the place and in the manner specified in the Credit
Agreement. This Guaranty is a guarantee of payment and not of collection
only. The Guaranteed Parties shall not be required to exhaust any right or
remedy or take any action against the Borrower or any other person or
entity. The Guarantor agrees that, as between the Guarantor and the Guaranteed
Parties, the Obligations may be declared to be due and payable for the purposes
of this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards the Borrower and that
in the event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by the Guarantor for the purposes of this
Guaranty.

Section 2. Guaranty Absolute. The Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Credit Agreement. The
liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, the Credit Agreement or any Obligations, or any other
amendment or waiver of or any consent to departure from any of the terms of the
Credit Agreement or any Obligation, including any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guarantee or support document for the Credit
Agreement or all or any of the Obligations; (c) any present or future law,
regulation or order of any jurisdiction or of any agency thereof purporting to
reduce, amend, restructure or otherwise affect (whether of right or in fact) any
term of the Credit Agreement or any Obligation; (d) without being limited by the
foregoing, any lack of validity or enforceability of the Credit Agreement or any
Obligation; and (e) any other setoff, defense or counterclaim whatsoever (in any
case, whether based on contract, tort or any other theory) with respect to the
Credit Agreement or the transactions contemplated thereby which might constitute
a legal or equitable defense available to, or discharge of, the Borrower or the
Guarantor.

Notwithstanding the foregoing, the Guarantor shall be entitled to rely on, and
assert as a defense to its obligations hereunder, any and all waivers,
amendments or modifications which are granted in writing by the Guaranteed
Parties to the Borrower under the Credit Agreement and which are effective
pursuant to the terms of the Credit Agreement.

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guarantee of the
payment of all Obligations now or hereafter existing under the Credit Agreement
and shall remain in full force and effect until payment in full of all
Obligations and other amounts payable under this Guaranty and until the Credit
Agreement is no longer in effect; provided, however, that this Guaranty shall
cease to be in effect as and when provided in Section 5.10(b) of the Credit
Agreement.

Section 4. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by any Guaranteed Party
on the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
all as though the payment had not been made.

Section 5. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been paid in full and the Credit
Agreement is no longer in effect. If any amount is paid to the Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, the amount shall be held in trust by the

 

E-2



--------------------------------------------------------------------------------

Guarantor for the benefit of the Guaranteed Parties and shall be promptly paid
to the Administrative Agent for the benefit of the Guaranteed Parties to be
credited and applied to the Obligations, whether matured or unmatured or
absolute or contingent, in accordance with the terms hereof and of the Credit
Agreement. If the Guarantor makes payment to the Guaranteed Parties of all or
any part of the Obligations and all the Obligations are paid in full and the
Credit Agreement is no longer in effect, the applicable Guaranteed Party shall,
at the Guarantor’s request, execute and deliver to the Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Guarantor of an interest in the
Obligations resulting from such payment.

Section 6. Subordination. Without limiting the Guaranteed Parties’ rights under
any other agreement, any liabilities owed by the Borrower to the Guarantor in
connection with any extension of credit or financial accommodation by the
Guarantor to or for the account of such Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of such Borrower to the Guarantor, if the Guaranteed
Parties so request, shall be collected, enforced and received by the Guarantor
as trustee for the Guaranteed Parties and shall be paid over to the
Administrative Agent for the benefit of the Guaranteed Parties on account of the
Obligations but without reducing or affecting in any manner the liability of the
Guarantor under the other provisions of this Guaranty.

Section 7. Payments Generally. All payments by the Guarantor hereunder shall be
made in the manner, at the place and in U.S. dollars as required by the Credit
Agreement.

Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein (“Taxes”). If any Taxes are required to be withheld from any amounts
payable to a Guaranteed Party hereunder, the amounts so payable to such
Guaranteed Party shall be increased to the extent necessary to yield to such
Guaranteed Party (after payment of all Taxes) the amounts payable hereunder in
the full amounts so to be paid. Whenever any such Tax is withheld and paid by
the Guarantor, as promptly as possible thereafter, the Guarantor shall send the
applicable Guaranteed Party an official receipt showing payment thereof,
together with such additional documentary evidence as may be reasonably required
from time to time by such Guaranteed Party.

Section 9. Representations and Warranties. The Guarantor represents and warrants
that: (a) the execution, delivery and performance of this Guaranty by the
Guarantor (i) are within the Guarantor’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, equity holder or similar action on the part of
the Guarantor, (ii) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (iii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Guarantor or any of its Subsidiaries or any
order of any Governmental Authority and (iv) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
the Guarantor or any of its Subsidiaries or its assets; (b) this Guaranty has
been duly executed and

 

E-3



--------------------------------------------------------------------------------

delivered by the Guarantor and constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; (c) in executing and delivering this Guaranty, the
Guarantor has (i) without reliance on any Guaranteed Party or any information
received from any Guaranteed Party and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and the Borrower, the Borrower’s business, assets,
operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Obligations; (ii)
adequate means to obtain from the Borrower on a continuing basis information
concerning the Borrower; (iii) has full and complete access to the Credit
Agreement and any other documents executed in connection with the Credit
Agreement; and (iv) not relied and will not rely upon any representations or
warranties of any Guaranteed Party not embodied herein or any acts heretofore or
hereafter taken by any Guaranteed Party (including but not limited to any review
by any Guaranteed Party of the affairs of the Borrower). The Guarantor agrees
that the foregoing representations and warranties shall be deemed to have been
made by the Guarantor on the date of this Guaranty and on the date of each
extension of credit pursuant to the Credit Agreement.

Section 10. Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Obligations in the following order unless a court of competent jurisdiction
shall otherwise direct:

FIRST, to payment of all costs and expenses of the Administrative Agent incurred
in connection with the collection and enforcement of the Obligations;

SECOND, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees, pro rata among the Guaranteed Parties in accordance
with the amount of such accrued and unpaid interest and fees owing to each of
them;

THIRD, to payment of the principal of the Obligations, pro rata among the
Guaranteed Parties in accordance with the amount of such principal then due and
unpaid owing to each of them; and

FOURTH, to payment of any Obligations (other than those listed above) pro rata
among those parties to whom such Obligations are due in accordance with the
amounts owing to each of them.

Section 11. Limitation on Obligations. The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of the
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of the Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantor or any Guaranteed Party, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the Guarantor’s “Maximum Liability”). This Section 11 with

 

E-4



--------------------------------------------------------------------------------

respect to the Maximum Liability of the Guarantor is intended solely to preserve
the rights of the Guaranteed Parties hereunder to the maximum extent not subject
to avoidance under applicable law, and neither the Guarantor nor any other
person or entity shall have any right or claim under this Section 11 with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of the Guarantor hereunder shall not be rendered voidable under
applicable law. The Guarantor agrees that the Obligations may at any time and
from time to time exceed the Maximum Liability of the Guarantor without
impairing this Guaranty or affecting the rights and remedies of the Guaranteed
Parties hereunder.

Section 12. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 13. Setoff. The Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Guaranteed
Parties may otherwise have, each Guaranteed Party shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of the Guarantor at any of such Guaranteed
Party’s offices, in U.S. dollars or in any other currency, against any amount
payable by the Guarantor under this Guaranty which is not paid when due
(regardless of whether such balances are then due to the Guarantor), in which
case it shall promptly notify the Guarantor thereof; provided that the
Guaranteed Parties’ failure to give such notice shall not affect the validity
thereof.

Section 14. Formalities. The Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any Obligation
and any other formality with respect to any of the Obligations or this Guaranty.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by the Guarantor therefrom, shall be
effective unless it is in writing and signed by both of the Guaranteed Parties,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.

Section 16. Expenses. The Guarantor shall reimburse the Guaranteed Parties on
demand for all reasonable costs, expenses and charges (including without
limitation reasonable fees and charges of external legal counsel and reasonable
costs allocated by internal legal counsel) incurred by such Guaranteed Parties
in connection with the enforcement of this Guaranty. The obligations of the
Guarantor under this Section shall survive the termination of this Guaranty.

Section 17. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of, the Guarantor, each Guaranteed Party and their respective
successors and assigns; provided that the Guarantor may not assign or transfer
its rights or obligations under this Guaranty. Without limiting the generality
of the foregoing, each Guaranteed Party may assign, sell participations in or
otherwise transfer its rights under the Credit Agreement in accordance with the
terms thereof to any other person or entity, and the other person or entity
shall then become vested with all the rights granted to the Guaranteed Parties
in this Guaranty or otherwise.

 

E-5



--------------------------------------------------------------------------------

Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 19. Governing Law; Jurisdiction; Consent to Service of Process. This
Guaranty shall be construed in accordance with the law of the State of New
York. The Guarantor acknowledges and agrees that the provisions of Sections
9.09(b), (c) and (d) and Section 9.10 of the Credit Agreement (relating to
jurisdiction, consent to service of process and WAIVER OF TRIAL BY JURY) shall
be applicable hereto and are incorporated herein by reference mutatis mutandis.

Section 20. Integration; Effectiveness. This Guaranty alone sets forth the
entire understanding of the Guarantor and the Guaranteed Parties relating to the
guarantee of the Obligations and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by the Guarantor to the Guaranteed Parties. Delivery of
an executed signature page of this Guaranty by telecopy or other electronic
image system shall be effective as delivery of a manually executed signature
page of this Guaranty.

Section 21. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement (a) if to
the Guaranteed Parties, to their respective addresses set forth in the Credit
Agreement and (b) if to the Guarantor, to it at its address set forth beneath
its signature below.

Section 22. No Consequential Damages. In no event shall the Guarantor be liable
hereunder for any special, indirect, consequential or punitive damages (as
opposed to direct or actual damages).

[signature page follow]

 

E-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its authorized officer as of the date first above written.

 

[GUARANTOR] By:  

 

Name:  

 

Title:  

 

 

 

Fax: ( )  

 

  -  

 

Attention:  

 

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

SOLVENCY CERTIFICATE

The undersigned does hereby certify that:

1. He is the Chief Financial Officer of Fortune Brands Home & Security, Inc., a
Delaware corporation (the “Borrower”), and that as such he is authorized to
execute this Certificate on behalf of the Borrower.

2. He has made due inquiry into the financial and other affairs of the Borrower
sufficient to permit him to make this Certificate and is doing so pursuant to
that certain Amended and Restated Credit Agreement dated as of June 30, 2016
(the “Credit Agreement”) among the Borrower, the financial institutions
signatory thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein have the meaning
ascribed to them by the Credit Agreement.

3. Immediately after giving effect to the Transactions, (a) the fair value of
the property of the Borrower is greater than the total amount of liabilities,
including contingent liabilities, of the Borrower (such contingent liabilities
of the Borrower being computed as the amount that, in the light of existing
facts and circumstances represents the amount that can reasonably be expected to
become an actual or matured liability of the Borrower), (b) the present fair
salable value of the assets of the Borrower is not less than the amount that
will be required to pay the probable liability of the Borrower on its debts as
they become absolute and matured, (c) the Borrower does not intend to, and does
not believe that it will, incur debts or liabilities beyond the Borrower’s
ability to pay such debts and liabilities as they mature, (d) the Borrower is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which the Borrower’s property would constitute an
unreasonably small capital and (e) the Borrower is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.

IN WITNESS WHEREOF, this Certificate has been duly executed as of the      day
of             , 2016.

 

By:  

 

Title:  

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of June 30, 2016, among Fortune Brands
Home & Security, Inc. (the “Borrower”), the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                    , 20    

 

G-1



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of June 30, 2016, among Fortune Brands
Home & Security, Inc. (the “Borrower”), the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of
its partners/members claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                    , 20    

 

G-2



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of June 30, 2016, among Fortune Brands
Home & Security, Inc. (the “Borrower”), the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 20    

 

G-3



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) dated as of June 30, 2016, among Fortune Brands
Home & Security, Inc. (the “Borrower”), the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 20    

 

G-4